      Case 2:20-cv-02150-MLCF-DPC Document 9 Filed 08/06/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

4 ACES ENTERPRISES, LLC D/B/A )              Civil Action No. 2:20-cv-02150
4 ACES LOUNGE, ET AL.                        )
                                             )       District Judge Martin L.C. Feldman
                                             )
VERSUS                                       )       Magistrate Judge Donna Phillips Currault
                                             )
GOVERNOR JOHN BEL EDWARDS                    )
and H. “BUTCH” BROWNING, JR. )               JURY DEMAND


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs, (i) 4 Aces Enterprises LLC d/b/a 4

Aces Lounge, LLC, (ii) Bottoms Up of Houma, (iii) Dat Bar, L.L.C., (iv) Double Hill Bar & Grill,

LLC, (v) Jalw, LLC d/b/a The Break Room, (vi) Judy’s NiteCap, L.L.C., (vii) KJ’s Place LLC,

(viii) Marlee Celine, LLC d/b/a Murphy’s (ix) PJSANCHEZ LLC d/b/a Cobalt Pete’s, (x) The

Boxer & the Barrel, LLC, (xi) Big Dan’s Bar, Inc., (xii) CKBCPB5 LLC d/b/a The Chatter Box,

and (xiii) Tipsy Cajun, LLC, hereby file their Notice of Voluntary Dismissal of their claims in the

above-captioned Complaint. This Notice of Dismissal is filed prior to the opposing parties serving

an answer or a motion for summary judgment, and Plaintiffs have not previously dismissed any

federal-or state-court action based on or including the same claim.

       Plaintiffs (i) 4 Aces Enterprises LLC d/b/a 4 Aces Lounge, LLC, (ii) Bottoms Up of

Houma, (iii) Dat Bar, L.L.C., (iv) Double Hill Bar & Grill, LLC, (v) Jalw, LLC d/b/a The Break

Room, (vi) Judy’s NiteCap, L.L.C., (vii) KJ’s Place LLC, (viii) Marlee Celine, LLC d/b/a

Murphy’s (ix) PJSANCHEZ LLC d/b/a Cobalt Pete’s, (x) The Boxer & the Barrel, LLC, (xi) Big

Dan’s Bar, Inc., (xii) CKBCPB5 LLC d/b/a The Chatter Box, and (xiii) Tipsy Cajun, LLC

voluntarily dismiss their claims, without prejudice, against Defendants, Governor John Bel




                                                1
      Case 2:20-cv-02150-MLCF-DPC Document 9 Filed 08/06/20 Page 2 of 2



Edwards in his official capacity as Governor of the State of Louisiana, and H. “Butch” Browning,

Jr. in his official capacity as Fire Marshal of the State of Louisiana.



                                       Respectfully submitted,

                                       FAIRCLOTH MELTON SOBEL & BASH, LLC


                                       By: ___/s/ Jimmy R. Faircloth, Jr._____
                                              Jimmy R. Faircloth, Jr. (T.A.)(La. #20645)
                                              jfaircloth@fairclothlaw.com
                                              Barbara Bell Melton
                                              bmelton@fairclothlaw.com (La. # 27956)
                                              Mary Katherine Price (La. #38576)
                                              kprice@fairclothlaw.com
                                              Richard F. Norem, III (La. #38849)
                                              enorem@fairclothlaw.com
                                              105 Yorktown Drive
                                              Alexandria, Louisiana 71303
                                              Telephone: (318) 619-7755
                                              Facsimile: (318) 619-7744

                                               ATTORNEYS FOR PLAINTIFFS

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I presented the above and foregoing Notice of Voluntary

Dismissal Without Prejudice for filing and uploading to the CM/ECF system which will send

electronic notification of such filing to all counsel of record.

       Alexandria, Louisiana, this 6th day of August, 2020.



                             _______/s/ Jimmy R. Faircloth, Jr.______
                                          OF COUNSEL




                                                   2
